ACCEPTED
                                                                                 03-14-00515-CV
                                                                                        4682491
                                                                       THIRD COURT OF APPEALS
                                                                                  AUSTIN, TEXAS
                                                                            3/27/2015 7:21:42 PM
                                                                               JEFFREY D. KYLE
                                                                                          CLERK

                       No. 03-14-00515-CV
                        Tr Ct No. D-1-GN-14-001581
                                                                 FILED IN
                                                          3rd COURT OF APPEALS
                       IN THE COURT OF APPEALS                AUSTIN, TEXAS
                   FOR THE THIRD DISTRICT OF TEXAS        3/27/2015 7:21:42 PM
                                                            JEFFREY D. KYLE
                                                                  Clerk

    Salvatore Magaraci and Estate Protection Planning
                 Corporation, appellants
                           v.
    Eduardo S. Espinosa in his Capacity as Receiver of
            Retirement Value, LLC, appellee

                MOTION FOR EXTENSION OF TIME
                  TO FILE APPELLANTS’ BRIEF



TO THE THIRD COURT OF APPEALS:

     Appellants, Salvatore Magaraci and Estate Protection Planning

Corporation, file this motion for extension of time to file Appellants’ Brief

under Rules 10.1, 10.5(b), and 38.6(d) of the Texas Rule of Appellate

Procedure, and requests the Court to extend the deadline for filing the

appellants’ brief from March 11, 2015 until March 27, 2015. In support of

this motion appellants show:




                                     1
                                     I.

      This is an appeal from the final judgment after a partial summary

judgment and bench trial in a receivership proceeding. Appellants’ Brief

was filed today.

                                     II.

      This is appellants’ first request for an extension of time to file

Appellants’ Brief.

                                    III.

      The undersigned Timothy Hootman, underestimated the complexity

of the record and the time necessary to complete the brief, and therefore

requests the additional 16 days.     The Appellants’ Brief has been filed

contemporaneously with this motion.

      WHEREFORE, appellants, Salvatore Magaraci and Estate Protection

Planning Corporation, pray that this motion be granted and that the Court

extend the time to file Appellants’ Brief from to March 11, 2015, until March

27, 2015.

                                   Respectfully submitted,

                                   /s/Timothy A. Hootman
                                   Timothy A. Hootman, SBN 09965450
                                   2402 Pease St
                                   Houston, TX 77003
                                   713.247.9548; 713.583.9523 (f)
                                   E-mail: thootman2000@yahoo.com
                                   ATTORNEYS FOR APPELLANTS
                                     2
                            CERTIFICATE OF SERVICE

      I hereby certify that, in accordance with Rule 9.5 of the Texas Rules of

Appellate Procedure, I have served the forgoing document upon the following

attorneys by personal mail, commercial delivery service, fax, or electronic service:

            John W. Thomas
            GEORGE, BROTHERS, KINCAID & HORTON, LLP
            114 West 7th St, Ste 1100
            Austin, TX 78701
Dated: March 27, 2015.

                                      /s/Timothy A. Hootman
                                      Timothy A. Hootman


                    CERTIFICATE OF CONFERENCE

      The undersigned has attempted to communicate with appellees
lawyers by email and has not yet received confirmation as to whether they
are opposed. A supplemental certificate will be filed upon confirmation.
                                      /s/ Timothy A. Hootman
                                      TIMOTHY A. HOOTMAN




                                         3